Case: 14-41294      Document: 00513412576         Page: 1    Date Filed: 03/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41294
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 9, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARIANO RODRIGUEZ-GUERRERO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-17-3


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Mariano Rodriguez-Guerrero (Rodriguez) appeals his sentence of 57
months of imprisonment imposed following his guilty plea to conspiracy to
possess with intent to distribute 100 kilograms or more of marijuana. He
argues that the district court committed reversible error in imposing a two-
level weapon enhancement pursuant to U.S.S.G. § 2D1.1(b)(1) because the
Government did not prove that he had personal possession of the weapon or


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41294    Document: 00513412576     Page: 2   Date Filed: 03/09/2016


                                 No. 14-41294

that it was reasonably foreseeable to him that another person involved in the
offense had possession of the weapon.
      This court reviews de novo the district court’s legal application of
§ 2D1.1(b)(1). United States v. Zapata-Lara, 615 F.3d 388, 390 (5th Cir. 2010).
This court reviews the district court’s factual findings for clear error. United
States v. King, 773 F.3d 48, 52 (5th Cir. 2014), cert. denied, 135 S. Ct. 1865
(2015).
      The evidence in the presentence report reflected that Rodriguez and a
codefendant were apprehended after leaving a residence in a van carrying
464.78 kilograms of marijuana. A search of the residence led to the discovery
of a loaded firearm, ammunition, and two bundles of marijuana in the master
bedroom and bathroom. While recognizing that Rodriguez had not been in
actual or constructive possession of the weapon, the district court determined
that there was a relationship between the weapon and the drug-trafficking
offense and that the weapon’s presence was reasonably foreseeable to
Rodriguez.
      In rejecting the same argument made in the appeal of Rodriguez’s
codefendant, this court found that the district court’s detailed factual findings
were sufficient to plausibly establish a temporal and spatial relationship
between the weapon, the drug-trafficking activity, and the coconspirators. See
United States v. Adrian Rodriguez-Guerrero, 805 F.3d 192, 196 (5th Cir. 2015).
The court further determined that the evidence made it plausible for the
district court to find that the weapon’s purpose was to facilitate the drug
trafficking and that the fact that the weapon could not be attributed to a
specific drug trafficker did not decrease the danger of violence arising from its
presence. Id.




                                        2
    Case: 14-41294   Document: 00513412576    Page: 3   Date Filed: 03/09/2016


                               No. 14-41294

     Based on the reasoning in Rodriguez-Guerreo, we reject Rodriguez’s
argument that the district court committed reversible error in imposing the
two-level enhancement based on possession of the weapon in connection with
the drug-trafficking activity. See Rodriguez-Guerrero, 805 F.3d at 196. The
sentence is AFFIRMED.




                                    3